 



INDEMNITY AGREEMENT
DATE: August 22,2006
BETWEEN:
OMERS Realty Corporation
CPP Investment Board Real Estate Holdings Inc.
(“Landlord”)
AND
The Ultimate Software Group, Inc.
(“Indemnifier”)
IN CONSIDERATION OF the sum of two dollars and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Indemnifier hereby agrees as follows:

1.   DEFINITIONS

In this Agreement:

  (a)   “Building” means 20 Bay Street located in the City of Toronto.     (b)  
“Lease” means the lease between Landlord and Tenant dated August 22, 2006
covering the Premises.     (c)   “Premises” means 2,251 square feet of space on
the 14th floor of the Building, as shown hatched on Schedule A hereto.     (d)  
“Tenant” means The Ultimate Software Group of Canada, Inc.     (e)   All other
capitalized words and phrases, unless otherwise defined herein, have the
meanings attributed to them in the Lease.

2.   INDEMNIFIER’S OBLIGATIONS

  a)   Throughout the Term of the Lease and any extension or renewal,
Indemnifier will (i) promptly pay all Rent and any other amounts payable by
Tenant under the Lease, whether to Landlord or anyone else; (ii) promptly
perform each and every monetary and financial obligation of Tenant under the
Lease; and (iii) indemnify and protect Landlord from any losses or costs
incurred by Landlord (including legal fees) if Tenant fails to pay the Rent or
other amounts or to perform any of its obligations under the Lease.        
Notwithstanding anything else contained in this Agreement and the Lease, the
aggregate liability hereunder of the Indemnifier shall be limited to the maximum
amount of four hundred thousand Dollars ($400,000.00) which shall decline on a
straight line basis to zero over the initial Term of

 



--------------------------------------------------------------------------------



 



the Lease (“Aggregate Liability”), with respect to the Tenant’s observance and
performance of all terms, covenants and conditions contained in the Lease.

  b)   Indemnifier acknowledges and agrees that it is primarily liable to the
Landlord and that it is entering into this Agreement as principal and not as a
surety.     c)   Indemnifier agrees that it is jointly and severally liable with
Tenant under the Lease and Landlord may proceed against Indemnifier as if
Indemnifier was named as Tenant under the Lease.

3.   SURVIVAL OF OBLIGATIONS

  a)   Even if there is a disaffirmance, disclaimer, repudiation, rejection or
termination of the Lease (as a result of court proceedings or otherwise), or a
surrender of the Lease which Landlord did not accept in writing, which occurs
prior to the originally specified expiry date of the Term, Indemnifier will
remain obligated under this Agreement. Subject to the Aggregate Liability,
Indemnifier will, in such event and at Landlord’s sole option, be treated as
though it was the tenant under the terms of the Lease for the balance of the
Term. Indemnifier’s obligations in such event, however, are not subject to the
Landlord granting the Indemnifier a lease as aforesaid.     b)   This indemnity
is absolute and unconditional. Subject to the Aggregate Liability, Indemnifier’s
liability will only be released by full payment of all amounts expressed in the
Lease to be payable by Tenant for the Term and the full performance of all
obligations on the part of Tenant expressed in the Lease to be performed by the
Tenant for the Term. Indemnifier’s obligations under this Agreement will not be
affected by (i) any modifications to Landlord’s or Tenant’s rights or
obligations under the Lease; (ii) the fact that Landlord does not enforce any of
the terms of the Lease; (iii) any assignment of the Lease by Tenant or by any
trustee, receiver or liquidator; (iv) any consent which Landlord gives to any
Transfer; (v) any waiver by Tenant of its rights under the Lease; (vi) any
additional security accepted by Landlord from Tenant; (vii) the expiry of the
Term; (viii) the release or discharge of Tenant or any other person liable under
the Lease by Landlord or in any receivership, bankruptcy, winding-up or other
creditors’ proceedings or by operation of law: or (ix) lack of notice of any of
the foregoing.     c)   Indemnifier’s obligations will not be affected by any
repossession of the Premises by Landlord, except that if Landlord re-lets the
Premises then the payments received by Landlord (after deducting all costs and
expenses of repossessing and reletting the Premises) will be credited by
Landlord against Indemnifier’s obligations under this Agreement. Indemnifier’s
obligations will continue to apply to the periods before and after the release
or discharge as if it had not occurred.

4.   NOTICES

Landlord is not required to notify Indemnifier that Landlord has accepted this
Agreement or that Tenant has failed to perform any of its obligations under the
Lease. Nevertheless, if Landlord wishes to send any notice to the Indemnifier,
it will deliver it or mail it by prepaid registered mail addressed to
Indemnifier at 2000 Ultimate Way, Weston, Florida, U.S.A., 33326 or, at
Landlord’s option, at the Premises. Any notice will be considered to have been
given on the day it was delivered, or if mailed, three (3) days after the date
it was mailed. Indemnifier may notify Landlord in writing of a substitute
address for the above address. If two or more parties are named as Indemnifier,
Landlord may give any notice to be given to Indemnifier to only one of the
parties, and in doing so all of them will be considered to have been notified.
No notice given by email or by other similar electronic means will be considered
to have been given in writing.

5.   LANDLORD’S RIGHTS

  a)   If there is a default under the Lease or under this Agreement, Landlord
will not be required to (i) proceed against or pursue anything against Tenant
first; (ii) proceed against any security of Tenant

 



--------------------------------------------------------------------------------



 



held by Landlord; or (iii) pursue any other remedy whatsoever. Indemnifier is
not a mere guarantor; Indemnifier is primarily responsible for Tenant’s
obligations under the Lease.

  b)   Even though Landlord may have already taken action against Indemnifier
under this Agreement because of a default under the Lease, and whether or not
that action has succeeded or been completed, Landlord may take further action
against Indemnifier under this Agreement if there is any further default under
the Lease.

6.   JOINT AND SEVERAL LIABILITY

If two or more parties are named as Indemnifier, each party is jointly and
severally responsible for the obligations of Indemnifier.

7.   ACKNOWLEDGEMENT

The Indemnifier acknowledges receipt of a copy of the Lease.

8.   GOVERNING LAW

This Lease shall be governed by and construed under the laws of the jurisdiction
in which the Building is located, and its provisions shall be construed as a
whole according to their common meaning and not strictly for or against Landlord
or Indemnifier.

9.   BINDING EFFECT

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, trustees, administrators,
successors and assigns, as the case may be.
IN WITNESS WHEREOF the parties have signed and sealed this Agreement.

                  LANDLORD:   INDEMNIFIER:     OMERS Realty Corporation and  
The Ultimate Software Group, Inc.     CPP Investment Board Real Estate Holdings
Inc.             by their agent (without personal liability)             OPGI
Management GP Inc. as general partner of the             OPGI Management Limited
Partnership            
 
      Per:   /s/ Robert Manns    
Per:
  /s/ Daniel A. Holmes   Name:   ROBERT MANNS    
 
  Authorized Signing Officer   Title:   VICE PRESIDENT    
 
  DANIEL A. HOLMES            
 
  ASSISTANT SECRETARY            
 
      Per:   /s/ Scott Schbrr    
Per:
  /s/ David Costello
 
  Name:  
 
SCOTT SCHBRR     
 
  Authorized Signing Officer   Title:   PRESIDENT    
 
  David Costello            
 
  Vice President            
 
  Real Estate Management                     Having authority to bind the
corporation.    
 
                Having authority to bind the corporation.            

 